UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6343



STANLEY LORENZO WILLIAMS,

                                              Plaintiff - Appellant,

          versus


RON STARLING; MARC SHARP; FRED GREGORY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:02-cv-00014)


Submitted: June 21, 2007                      Decided:   June 28, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se. David J. Adinolfi, II,
Assistant Attorney General, Michael David Youth, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stanley Lorenzo Williams appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying Williams, Fed. R. Civ. P. 65 motion.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.      Williams v. Starling,

No. 1:02-cv-00014 (M.D.N.C. Sept. 26, 2006). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 2 -